El error que se alega cometido se refiere a la negativa de la corte a suspender el juicio a petición del demandado por encontrarse enfermo y ser un testigo importante. No se concedió la suspensión porque no se acreditó por certi-ficación médica la enfermedad del testigo; porque se esperó ■al mismo día del juicio sin demostrarse que fuera súbita la enfermedad; porque no resultaba ser esencial la decla-ración y además la liarte contraria aceptó que se diera por presentada. Se resolvió: que la corte ajustó sus ac-tuaciones a las prescripciones del artículo 202 del Código de Enjuiciamiento Civil. Confirmada.
El Juez Presidente Sr. del Toro, emitió la opinión del tribunal.